 

Exhibit 10.8

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made as of August 15, 2019 (the
“Effective Date”) by between, Slutzky & Winshman Ltd., Company Number 515202489,
an Israeli company, (the “Company”) which is a wholly owned subsidiary of Bright
Mountain Media, Inc., a Florida corporation (“Bright Mountain Media”), and Joey
Winshman, holder of an Israeli ID number [●] (the “Employee”).

 

WHEREAS, the Employee is a shareholder and co-founder of the Company and has
served as its Chief Marketing Officer since February 11, 2015;     WHEREAS, on
the Effective Date, Bright Mountain Media, acquired all of the issued and
outstanding ordinary shares of the Company from its shareholders, including the
Employee (the “Shareholders”), pursuant to the terms and conditions of that
certain Share Exchange Agreement and Plan of Merger dated July 31, 2019 by and
among Bright Mountain Media, Merger Sub (as defined therein), the Company and
the Shareholders (the “Share Exchange Agreement”);     WHEREAS, on the closing
of the Share Exchange Agreement, the Company became a wholly-owned subsidiary of
Bright Mountain Media;     WHEREAS, in order to maintain the consistency of the
operations of the Company following the closing of the Share Exchange Agreement,
as a condition precedent to the transactions contemplated by the Share Exchange
Agreement, the Employee agreed to enter into this Agreement;     WHEREAS, the
Employee has declared that he has the required knowledge, experience and
expertise to fulfill the Position (as defined below); and     WHEREAS, the
Company wishes, based on the Employee’s aforementioned declaration, to continue
the employment of the Employee, and the Employee wishes to continue to be
employed by the Company as of the Effective Date and throughout the Term (as
such term is defined below), all in accordance with the terms and conditions set
forth in this Agreement;     NOW, THEREFORE, in consideration of the mutual
premises, covenants and other agreements contained herein, the parties hereby
agree as follows:

 

1. General     1.1 The preamble and appendices to this Agreement are an integral
part thereof and are hereby incorporated by reference.     1.2 The headings in
this Agreement are for the purpose of convenience only and shall not be used for
the purposes of interpretation.     1.3 In this Agreement words referring to a
male employee are intended also for a female employee.

 

2 Employment and Position.     2.1 The term (“Term”) of employment hereunder
will commence on the Effective Date and end on the second (2nd) anniversary of
the Effective Date (the “Initial Term”), and may be extended for additional one
(1) year periods (each a “Renewal Term”) by written notice given by the Company
to the Employee at least sixty (60) days before the expiration of the Term or
the Renewal Term, as the case may be, unless this Agreement shall have been
terminated pursuant to Section 7 of this Agreement.     2.2 The Employee shall
be employed by Company in the position as described in Exhibit A hereto (the
“Position”). The Company may change the scope of authority and/or content of the
Position, and/or to ask the Employee to perform work out of the scope of the
Position from time to time.     2.3 The Employee shall report regularly to the
person set forth in Exhibit A hereto, or to any other person, as Company, at its
sole discretion, shall instruct the Employee from time to time (the
“Supervisor”).

 

3 Employee’s Duties, Representations and Warranties.     3.1 The Employee
affirms and undertakes throughout the term of this Agreement:

 

  3.1.1 To devote his entire working time, know-how, expertise, talent,
experience and best efforts to the business and affairs of the Company and to
perform his duties and functions diligently and skillfully with the utmost
expertise and devotion.

 



Page 1 of 17

 

 

  3.1.2 To travel abroad from time to time if and as may be required pursuant to
his Position.         3.1.3 Not to receive, at any time, whether during the term
of this Agreement and/or at any time thereafter, directly or indirectly, any
payment, benefit and/or other consideration, from any third party in connection
with the Employee’s employment with the Company, without the Company’s prior
written authorization.         3.1.4 To immediately and without delay inform the
Company of any affairs and/or matters in which the Employee and/or Employee’s
immediate family has personal interest which might conflict the Employee’s
obligations and Position and/or employment with Company (including its
affiliates) and/or the interests of the Company (including its affiliates).    
    3.1.5 Not, without the prior written consent of the Company, to undertake or
accept any other paid or unpaid employment or occupation or engage in or be
associated with, directly or indirectly, any other businesses, duties or
pursuits except for de minimis non-commercial or non-business activities.      
    Prior to signing this Agreement, the Employee will inform the Company of any
employment, occupation, engagement or activity in which the Employee is involved
and that would require the Company’s written consent per the paragraph above.  
      3.1.6 To comply with any applicable law or provision, pertaining to his
employment and with all the Company’s regulations, work-rules, policies,
procedures and objectives, as shall be in effect from time to time (the
“Company’s Rules”) including, without limitation, the Company’s Rules for
Prevention of Sexual Harassment at the Workplace. In the event of inconsistency
or contradiction between the provisions of this Agreement and the Company’s
Rules, this Agreement shall prevail.         3.1.7 To comply with all corporate
governance and insider trading policies of Bright Mountain Media as may be
adopted or amended from time to time and brought to Employee’s attention during
the Term and any Renewal Term.         3.1.8 This Agreement supersedes in its
entirety any prior agreements between the parties hereto regarding the subject
matter hereof.         3.1.9 This Agreement is confidential and therefore the
Employee shall not disclose this Agreement as a whole, or any part thereof, to
any third party (not including the Employee’s spouse, attorney or tax advisor),
including, without limitation, to any other employee of the Company.        
3.1.10 The Employee represents and warrants to the Company that the execution
and delivery of this Agreement and the fulfillment of the terms hereof:        
  (i) will not constitute a default under or breach of any agreement or other
instrument to which he is a party or by which he is bound, including without
limitation, any confidentiality, invention assignment or non-competition
agreement; (ii) that no provision of any law, regulation, agreement or other
document prohibits him from entering into this Agreement; (iii) do not require
the consent of any person or entity; and (iv) shall not utilize during the term
of his employment any proprietary information of any third party, including
prior employers of the Employee (other than any affiliate of the Company).

 

3.2 The Employee consents, of his/her own free will, that the information in
this Agreement and any information concerning the Employee gathered by the
Company with respect to his employment at the Company, will be held and managed
by the Company on a database according to law, and that the Company shall be
entitled to transfer such information to third parties, in Israel or abroad
(including to countries which have a different level of data protection than
that existing in Israel). The Company undertakes that the information will be
used and transferred, if required, for legitimate business purposes only and
while maintaining the Employee’s right to privacy.     3.3 The Employee
acknowledges that Bright Mountain Media and the Company are relying on the
Employee’s representations under this Section 3 upon entering into this
Agreement and any misrepresentation under this section by the Employee shall
constitute a material breach of this Agreement.     4 Time and Attention     4.1
In general, work for the Company shall be performed on Sunday through Thursday,
unless determined and instructed otherwise by the Company.     4.2 A regular
workweek shall consist of at least 42 hours that will be divided as follows: 4
days a week – at least, 8.6 hours per day, not including a 45 minutes daily
break on Employee’s account, and 1 day a week – at least 7.6 hours per day, not
including a 45 minutes daily break on Employee’s account. The Company does not
schedule breaks – it is the Employee’s responsibility to take his break. The
Company shall assume that the Employee has indeed taken a break in every day of
work.

 

Page 2 of 17

 

 

4.3 Saturday shall be the Employee’s recognized and official rest day.     4.4
Per the requirements under applicable law, the Employee shall cooperate with the
Company in maintaining a record of the number of hours of work performed, in
accordance with the Company’s Rules and instructions.

 

5 The salary     5.1 The Company shall pay the Employee a gross monthly salary
in the amount as set forth in Exhibit A hereto (the “Base Salary”).     5.2 In
addition to the Base Salary, since the performance of Employee’s position shall
require the Employee, from time to time, to work beyond the regular work hours,
and on irregular days, the Company shall pay the Employee, each month, a payment
in the amount set forth in Exhibit A hereto (such amount, the “Global Overtime
Payment”).       For the avoidance of doubt, The Global Overtime Payment
reflects a full compensation for work performed by the Employee beyond the scope
of the regular working hours for an average amount of hours per month as set
forth in Exhibit A. The Employee acknowledges that he may not work overtime
hours beyond the set quota of overtime hours, without receiving prior written
consent of the Company to do so, and any performance of such additional work
without the prior written consent shall not entitle the Employee with any
additional payment.     5.3 For the purposes of this Agreement, the Base Salary
and the Global Overtime Payment shall be referred to herein collectively, as the
“Monthly Salary”.     5.4 It is agreed that 10% of the Monthly Salary shall be
considered to be a special compensation for the Employee’s obligation for
non-competition as set forth in the IP Agreement, Exhibit B herein (the “Special
Compensation”).     5.5 The Monthly Salary shall be paid to the Employee no
later than the 9th day of the following month.     6 Social Benefits     6.1
Pension Plan: The Company and the Employee will obtain and maintain managers’
insurance or a pension fund, or a combination of both, per the employee’s
preference and choice (the “Pension Plan”). The contributions to the Pension
Plan shall be as detailed below:

 

  6.1.1 8.33% of the Monthly Salary shall go towards severance pay component.  
      6.1.2 6.5% of the Monthly Salary shall go towards the pension component.

 

In the event that the Pension Plan is a mangers insurance policy or a provident
fund (which is not a pension fund) the said rate shall include the rate of
acquiring a loss of working capacity insurance for the Employee by Company at a
cost of 2.5% of the Monthly Salary, or at such rate that will entitle Employee
to a disability pension of 75% of the Monthly Salary, whichever is lesser (the
“Disability Insurance”) provided that the Company’s contribution towards the
pension component shall not be less than 5%. For the removal of any doubt, in
the event that the Company’s contributions towards pension component plus the
cost of the Disability Insurance is less than 6.5% of the Monthly Salary, the
Company shall supplement its contributions towards the Employee’s pension
component in an amount that shall put the cost of the Disability Insurance plus
the Company’s contributions towards pension component at 6.5% of the Monthly
Salary (Company’s contributions towards severance pay component, pension
component and Disability Insurance if applicable, collectively shall be referred
to as “Company’s Contribution”).

 

  6.1.3 The Employee shall contribute 6% of the Monthly Salary towards the
pension component (the “Employee’s Contribution”).         6.1.4 If the Employee
chose to combine managers’ insurance and pension fund, the terms, structure and
percentages, as defined above, with respect to Managers’ Insurance and Pension
Fund shall apply, proportionally, to the portions of the Employee’s salary which
the Employee chose to insure in Managers’ Insurance and Pension Fund.        
6.1.5 For clarity’s sake, the abovementioned contributions to the Employee’s
Pension Plan may be changed from time to time per the applicable law.

 

Page 3 of 17

 

 

  6.1.6 It is agreed and warranted between the parties that the Company’s
provisions to the severance component are in lieu of severance pay, in
accordance with the provisions of the General Approval regarding Employers’
Payments to a Pension Fund and Insurance Fund In lieu of Severance Pay issued by
virtue of Section 14 of the Severance Pay Law 5723-1963 by the Labor Minister,
dated June 30, 1998 (as amended and as may be amended from time to time) (the
“General Approval”). By signing this agreement, the parties are acknowledging
their consent to applicability of the provisions of the General Approval, a copy
of which is attached hereby as Exhibit C, together with an English translation
of the same, attached hereto as Exhibit D, which constitutes an integral part
hereof. In so far as amendments to the General Approval shall be necessary,
according and subject to any law or regulations, the provisions of the amended
General Approval shall prevail and replace the General Approval attached hereto
as Exhibit C and Exhibit D.

 

6.2 Education Fund: The Company and the Employee shall open and maintain an
education fund (“Keren Hishtalmut” in Hebrew) (the “Education Fund”). The
Company shall contribute to the Education Fund an amount equal to seven and a
half percent (7.5%) and the Employee shall contribute to such Education Fund an
amount equal to two and a half percent (2.5%) of each Monthly Salary payment. In
any event, any tax liability related to the Education Fund shall be borne,
exclusively, by the employee. The Employee hereby authorizes the Company to
transfer to the Education Fund the amount of the employee’s and the Company’s
contribution from each Monthly Salary payment.     6.3 Annual Bonus:

 

  6.3.1 The Employee shall be entitled to an annual cash bonus in accordance
with, and subject to, all the terms and conditions of the applicable plan to be
adopted by the Company (the “Annual Bonus”).         6.3.2 The Parties agree
that no later than sixty (60) days from the Effective Date, the terms and
conditions under which the Employee shall be entitled to receive the Annual
Bonus will be agreed upon in writing.

 

6.4 Reimbursement of Expenses: The Company shall reimbursement the Employee for
any reasonable expenses incurred by Employee, including reimbursement of mobile
phone expenses, car expenses, etc, provided that such expenses have been
pre-approved by the Company. Reimbursement of any out of pocket expenses shall
be done against receipts and/or other appropriate documentation as may be
required by Company from time to time. All in accordance with the Company’s
policies and guidelines on this subject and as may be adopted or amended after
the date hereof.     6.5 Travel Expenses: Employee shall be entitled to
reimbursement of travel expenses in the amount detailed in Exhibit A.     6.6
Annual leave: The Employee shall be entitled to paid annual vacation days as set
forth in Exhibit A hereto. The Employee shall be obliged to take at least five
(5) paid vacation days during each calendar year, as prescribed by law. The
Employee will make every effort to exercise his annual vacation; if the Employee
is unable to utilize all the vacation days by the end of a calendar year,
provided that he took at least five (5) paid vacation days during such calendar
year, he shall be entitled to accumulate the unused balance of the vacation days
standing to his or her credit up to the Maximum Amount set forth in in Exhibit A
hereto. For the avoidance of doubt, at the end of each calendar year any unused
vacation days in excess of the Maximum Amount shall be canceled, nulled and
shall not redeemable in any event.     6.7 Sick Pay: The Employee shall be
entitled to sick pay in accordance with the applicable law. Employee shall
provide the Company with such notification and documentation required under the
Sick Pay Regulations (Rules for the Payment of Sick Pay) 5737-1976.     6.8
Convalescence Payments: The Employee shall be entitled to convalescence payments
(in Hebrew: “Dmei Havra’a”) in accordance with applicable law.     6.9 The
Employee shall bring to the attention of his Supervisor any call-up order for
military reserve duty immediately upon receipt of the order.

 

Page 4 of 17

 

 

7 Term and Termination     7.1 Upon the lapse of the Initial Term, either party
may terminate the Employee’s employment by providing prior written notice in the
number of days set forth in Exhibit A hereto (the “Notice Period”). During the
Notice Period, whether notice has been given by the Employee or by the Company,
the Employee shall continue to work and perform all regular duties unless
instructed otherwise by the Company and shall cooperate with the Company and use
his/her best efforts to assist the integration into the Company of the person or
persons who will assume the Employee’s responsibilities and duties.     7.2 The
Company shall be entitled, but not obligated, at any time prior to the
expiration of the Notice Period, at its sole discretion: (i) to waive the
Employee’s actual work during the Notice Period, or to reduce the scope of the
Employee’s work hours, while continuing to pay the Employee his regular payments
and benefits until the completion of the Notice Period; or (ii) terminate this
Agreement and the employment relationship, at any time prior to the expiration
of the Notice Period, and pay the Employee the applicable payment in lieu of
notice period, per applicable law.     7.3 Notwithstanding the foregoing, the
Company may immediately terminate the Employee’s employment at any time for
“Cause” (as defined below) or and “Entitling Event” (as such is defined in
section 2(b) in the General Approval (attached to this Agreement as Exhibit C),
without Notice Period or any compensation in lieu of Notice Period and/or
severance pay (subject to applicable law).     7.4 For the purpose of this
Agreement, “Cause” means: (A) committing or participating in an injurious act of
fraud, or embezzlement against the Company; (B) committing or participating,
willfully, in an injurious act or omission in a manner which was materially
damaging to the Company; (C) engaging in a criminal enterprise involving moral
turpitude; (D) conviction for a felony under the laws of the State of Israel,
the United States or any state thereof; (E) conviction of, or plea of guilty or
nolo contendere to, violation of any U.S. Federal or state securities laws,
rules or regulations, or any rules or regulations of any stock exchange or other
market on which Bright Mountain Media’s securities may be listed or quoted for
trading; (F) violation of Bright Mountain Media’s corporate insider trading
policies in a manner which was materially damaging to the Company; or (G) any
assignment of this Agreement in violation of Section 10.4 of this Agreement.    
8 Confidentiality, Non-Compete and Proprietary Rights.     8.1 The Employee
shall be required, as a condition to Employee’s employment with the Company, to
sign the Non-Competition, Proprietary Information and Inventions Agreement in
the form attached hereto as Exhibit B hereto (the “IP Agreement”).     8.2 For
the removal of doubt, it is hereby clarified that the Employee’s compensation
under this Agreement has been calculated to include special consideration for
his commitment for non-competition as set forth under the IP Agreement. Employee
will not be entitled to any further consideration for such commitments,
expressly including no entitlement to royalties for any Service Inventions as
defined in Section 132 of the Patent Law, 1967 (the “Patent Law”). This clause
constitutes an express waiver of the Employees rights under Section 134 of the
Patent Law.

 

9 Use of Company’s Computer Systems       The Employee hereby agrees and
acknowledges that he has read, understands and consents to the Company Computer
Policy attached hereto as Exhibit E and incorporated herein by reference, and
agrees to, concurrently with the execution of this Agreement, to sign on Exhibit
E.     10 Supplementary Provisions     10.1 All taxes, levies and compulsory
payments that the Company is liable to deduct, pursuant to any law, at the
Employee’s expense, shall be deducted at source from all the payments, rights
and benefits to which the Employee is entitled, pursuant to this agreement or
its appendices, unless expressly provided otherwise in this agreement.     10.2
This Agreement, together with its Exhibits and Schedules, constitutes the entire
understanding and agreement between the parties hereto, supersedes any and all
prior discussions, agreements and correspondence with regard to the subject
matter hereof, including, without limitations, the employment agreement by and
between the parties herein, dated January 1, 2017, and may not be amended,
modified or supplemented in any respect, except by a subsequent written document
executed by both Employee and the Company. All actions to be taken by the
Company hereby shall be taken upon the instruction of the Chief Executive
Officer of Bright Mountain Media.

 

Page 5 of 17

 

 

10.3 For avoidance of doubt, it is noted and emphasized that this Agreement,
including its Exhibits and Schedules, also constitutes, the written notice to
the Employee, pursuant to the Notice to Employee and Job Candidate Law
(Employment Conditions and Candidate Screening and Selection),5762- 2002. This
Agreement does not derogate from any right vested to the Employee by virtue of
any law, extension order, collective bargaining agreement, to the extent such
apply to the Employee.     10.4 The Company may assign or transfer this
Agreement, or any right, claim or obligation provided herein subject to any
applicable law, provided however that none of the Employee’s rights under this
Agreement are thereby diminished. The obligations of the Employee hereunder
shall not be assignable or delegable.     10.5 All notices, requests and other
communications to any party hereunder shall be given or made in writing and
faxed, emailed, mailed (by registered or certified mail) or delivered by hand to
the respective party at the address set forth in the caption of this Agreement
or to such other address (or fax number or email address) as such party may
hereafter specify for the purpose of notice to the other party hereto. Each such
notice, request or other communication shall be effective (a) if given by fax or
email, one (1) business day after such fax is transmitted to the fax number or
email address specified herein and the appropriate answerback is received, or
(b) if given by any other means, when delivered at the address specified in the
Agreement.     10.6 This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of Israel without giving effect to
principles of conflicts of law thereof. The parties submit to the exclusive
jurisdiction of the competent courts of Israel in any dispute related to this
Agreement.     10.7 The parties hereby confirm that this is a personal services
contract and that the relationship between the parties hereto shall not be
subject to any general or special collective employment agreement or any custom
or practice of the Company in respect of any of its other employees or
contractors.

 

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the date first appearing above.

 

Employee acknowledges that:

 

Prior to signing this Agreement, the Employee: (i) read and fully understood all
the provisions of this Agreement and its Exhibits; and (ii) העובד/ת מאשר/ת
שהשליטה שלו/שלה בשפה האנגלית מאפשרת לו/לה להבין את כל התנאים המפורטים בהסכם זה
ובנספחים לו.

 

Slutzky & Winshman Ltd.   Employee           Signature:  /s/ Nadav Slutzky  
Signature:  /s/ Joey Winshman Name:  Nadav Slutzky   Name:  Joey Winshman Title:
 Chief Executive Officer      

 

Bright Mountain Media, Inc.

 

Signature: /s/ W. Kip Speyer      

W. Kip Speyer, Chief Executive Officer

 

Page 6 of 17

 

 

Exhibit A

 

Below is a table detailing the specific terms of Employee’s employment at
Slutzky & Winshman Ltd., as referred to in the Agreement (the “Specific Terms”).
The Specific Terms set forth below are subject to the terms and conditions set
forth in the Agreement. Capitalized terms used but not defined herein shall have
the meanings as ascribed to them under the Agreement.

 

1.   Employee’s Details  

Full Name: Joey Winshman

I.D. Number:

Address:.

Telephone Number

Private e-mail:

2.   Position   CMO 3.   Supervisor   Bright Mountain Media Chief Executive
Officer 4.   Effective Date   As stated in the Employment Agreement 5.   Base
Salary   NIS 34,875 (gross) 6.   Global Overtime Payment   NIS 11,625 (gross) 7.
  Monthly Salary   NIS 46,500 (gross) 8.   Reimbursement of Travel Expenses  
NIS 1,000 (gross) 9.   Reimbursement of Expenses   Per the terms detailed in the
Agreement. 10.   Scope of Work   Full time 11.   Overtime hours per month  
Average of 40 hours per month 12.   Notice Period (by the Company or the
Employee)   This Agreement cannot be terminated for two (2) calendar years from
the Effective Date, except for Cause (as defined under Section 7.3 of the
Agreement). Upon the lapse of two (2) calendar years - 90 calendar days. 13.  
Pension Plan   Per the terms detailed in the Agreement. 14.   Vacation Days   20
working days per calendar year         Maximum Amount: 40 vacation days shall be
carried forward from one calendar year to the next. 15.   Sick Days   Per
Applicable Law. Notwithstanding the aforementioned, the Employee shall be
entitled to full payment with regard to his Sick Days as of the first day of
sick leave. 16.   Convalescence Days   Per Applicable Law. 17.   Education Found
  Per the terms detailed in the Agreement. 18.   Annual Bonus   Per the terms
detailed in the Agreement.

 

Page 7 of 17

 

 

Exhibit B

 

THIS NON-COMPETITION, PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
(“Agreement”) is effective as of the first day of the Employee’s engagement with
the Company (whether before or after the date of this Agreement) (“Effective
Date”) and made by and between Slutzky & Winshman Ltd. (including, at its sole
discretion, any or all of the Company’s affiliates, including Bright Mountain
Media, Inc., a Florida corporation (“Bright Mountain Media”), collectively the
“Company”) and Joey Winshman (I.D. ___________) (the “Employee”).

 

In consideration for, as a condition and part of the Employee’s engagement with
the Company (for no additional consideration or compensation), it is hereby
agreed as follows:

 

1. Confidential Information.

 

1.1. Definition.

 

1.1.1. “Confidential Information” means any proprietary or confidential data
and/or information, in any form or media, that Employee receives, obtains or
otherwise acquires or gains access to prior, during or in connection with
Employee’s engagement with the Company (whether before or after the date of this
Agreement), which pertains to the Company or any of its businesses, clients,
customers, employees, shareholders, business partners, licensees, licensors,
vendors or affiliates. Confidential Information includes without limitation
Company Intellectual Property (as defined below), or any part thereof, as well
as any data and/or information that, given the nature of such data and/or
information or the circumstances of its disclosure or receipt, is or should
reasonably be considered as confidential.

 

1.1.2. Confidential Information shall not include any information that (i) is in
the public domain at the time of disclosure, (ii) subsequently has entered the
public domain other than by breach of Employee’s obligations hereunder or by
breach of another person’s or entity’s confidentiality obligations, or (iii) is
shown by written dated evidence to have been known by Employee prior to
disclosure to Employee in connection with his engagement with the Company, not
as a result of a breach of any obligation owed to the Company or any other third
party.

 

1.2. Confidentiality. Except as herein provided, Employee agrees that during and
after termination of Employee’s engagement with the Company, Employee (i) shall
keep Confidential Information confidential and shall not directly or indirectly,
use, divulge, publish or otherwise disclose or allow to be disclosed any aspect
of Confidential Information without the Company’s prior written consent (except
in order to fulfil Employee’s employment tasks and obligations); (ii) shall
refrain from any action or conduct which might compromise the confidentiality or
proprietary nature of the Confidential Information; and (iii) shall follow
Company’s instructions provided from time to time regarding the use and handling
of Confidential Information. Employee will take all reasonable precautions to
prevent any unauthorized use of disclosure of the Confidential Information.

 

1.3. Ownership. Employee acknowledges and agrees that all right, title and
interest in and to Confidential Information and all materials containing
Confidential Information are and shall remain, at all times, the sole and
exclusive property of the Company.

 

1.4. Proprietary Information of Third Parties.

 

1.4.1. Employee agrees that he/she has not and will not, during the term of the
employment, improperly use, disclose or bring onto the premises or systems of
the Company any proprietary information or trade secrets of any former employer
or other person or entity with which Employee has an agreement or duty to keep
in confidence information acquired by Employee, if any, unless with the prior
written approval of the Company and such employer, person or entity.

 

1.4.2. Employee recognizes that the Company may have received, and in the future
may receive, from third parties their confidential or proprietary information
subject to Company’s undertaking to maintain the confidentiality of such
information and to use it only for certain limited purposes. Employee agrees
that he/she owes the Company and such third parties, during Employee’s
employment with the Company and anytime thereafter, a duty to hold all such
third party confidential or proprietary information at least in accordance with
the provisions set forth hereunder in connection with Confidential Information
of the Company, and to use such third party confidential or proprietary
information strictly for the limited purposes and in the manner permitted
hereunder.

 

Page 8 of 17

 

 

1.5. Return of Confidential Material. Upon Company’s request or upon termination
of the Employee’s employment with the Company for any reason, Employee agrees to
promptly surrender and deliver to Company all materials and data of any nature
or media pertaining to any Confidential Information or to Employee’s employment.
Employee will not retain or take any tangible or electronical materials or data,
containing or pertaining to any Confidential Information. If required by the
Company, Employee will certify in writing that he/she complied with the
requirements of this Section 1.5.

 

2. Ownership of Intellectual Property

 

2.1. Definitions.

 

2.1.1. “Intellectual Property” means proprietary or intellectual property
rights, including without limitation copyrights, inventions, discoveries,
patents, designs, trademarks, whether or not registered or capable of being
registered, original ideas, trade secrets, source and object code, algorithms,
formulae, materials, methods, processes, procedures, any derivatives,
improvements and enhancements of the foregoing, and all rights corresponding to
the foregoing throughout the world including all rights to sue for and receive
remedies against past, present and future infringements of any and all of the
foregoing;

 

2.1.2. “Prior Inventions” means the Intellectual Property made or conceived by
or belonging to Employee that are listed on Schedule A attached hereto that (i)
were developed by Employee prior to Employee’s employment with the Company, (ii)
relate to Company’s actual or proposed business, operations, products or
research and development, and (iii) are not assigned to Company hereunder; and

 

2.1.3. “Open Source” means any software or other material that is distributed as
“free software”, “open source software” or under a similar licensing or
distribution model (including but not limited to the GNU General Public License
(GPL), GNU Lesser General Public License (LGPL), Mozilla Public License (MPL),
BSD licenses, MIT Licenses, the Artistic License, the Netscape Public License,
the Sun Community Source License (SCSL) the Sun Industry Standards License
(SISL), materials licensed under any Creative Commons license and the Apache
License).

 

2.2. Assignment of Intellectual Property. Employee hereby irrevocably assigns
and transfers to Company, for no additional consideration, Employee’s entire
right, title and interest in and to all the Intellectual Property authored,
developed, created, made, conceived or reduced to practice by Employee, whether
solely or jointly with others, during the period of Employee’s engagement with
Company (whether before or after the date of this Agreement and including after
hours, on weekends or during vacation time), that either (i) relate in any
manner to the actual or demonstrably anticipated business or proposed business,
work, or research and development of Company (ii) is developed in whole or in
part on Company’s time or using Company’s equipment, supplies, facilities or
Confidential Information, or (iii) result from or are suggested by any task
assigned to Employee or any work performed by Employee for or on behalf of
Company or in connection with Employee’s duties and responsibilities in the
scope of his/her engagement with Company (whether before or after the date of
this Agreement) (“Company Intellectual Property”). Employee agrees that this
assignment includes a present assignment to Company of ownership with respect to
Company Intellectual Property that is not yet in existence.

 

2.3. Employee herby explicitly and irrevocably waives (i) any interest, claim or
demand with respect to any consideration, compensation or royalty payment in
connection with Company Intellectual Property and/or the assignment thereof,
including, but not limited to any payments pursuant to Section 134 to the
Israeli Patent Law – 1967 (the “Patent Law”); (ii) any moral rights, artists’
rights, or any other similar rights worldwide (“Moral Rights”) that he/she has
at any time with respect to Company Intellectual Property.

 

2.4. Prior Inventions. If no Prior Inventions are listed in Schedule A of this
Agreement, Employee warrants that there are no Prior Inventions. Employee hereby
acknowledges that, if in the course of Employee’s employment with Company,
Employee incorporates into a Company product, process, service or software a
Prior Invention owned by Employee or in which Employee has an interest, Company
is hereby granted and shall have a fully paid, nonexclusive, royalty-free,
unlimited, irrevocable, perpetual, worldwide, transferable and sub-licensable
right and license to make, have made, modify, create derivative works,
reproduce, use, offer to sell use, sell, sublicense and otherwise distribute
such Prior Invention (as may be improved or enhanced by or for Company) and in
the event of copyrightable materials, copy, distribute, publicly perform,
publicly display, make derivative works thereof, and sublicense such
copyrightable materials, as part of or in connection with such Company product,
process, service or software.

 

Page 9 of 17

 

 

2.5. Disclosure of Intellectual Property. Employee agrees that in connection
with Intellectual Property and/or which Employee, solely or jointly with others,
conceives, develops or reduces to practice during the period of Employee’s
employment with the Company (including after hours, on weekends or during
vacation time) whether or not Employee believes that such Intellectual Property
is Company Intellectual Property , Employee shall, as customary or required by
the Company, keep and maintain adequate and accurate records, and shall promptly
disclose such Intellectual Property to Company, through Employee’s immediate
supervisor at Company or another Company designee (and if requested by the
Company shall also reduce to writing and adequately describe all such
Intellectual Property), in order to permit Company to claim its rights under
this Agreement.

 

2.6. Employee’s Assistance.

 

2.6.1. Employee agrees to assist Company, or its designee, at Company expense,
in every proper way to secure Company rights in the Company Intellectual
Property and in any and all countries, including (a) the disclosure to Company
of all pertinent information and data with respect thereto; (b) the execution of
all assignments, applications, specifications, oaths, and other instruments that
Company shall deem necessary in order to apply for and obtain such rights and in
order to assign and convey to Company, its successors, assigns, and nominees the
sole and exclusive rights, title and interest in and to such Company
Intellectual Property.

 

2.6.2. Employee’s obligations hereunder, to the extent that it is in Employee’s
power to do so, shall continue after the termination of Employee’s employment
with Company for any reason. If Company is unable because of Employee’s mental
or physical incapacity or for any other reason to secure Employee’s signature on
any instrument, required at Company’s discretion in order to apply for, pursue
or maintain any application for Intellectual Property rights (including patents
or copyright registrations) covering and embodying any Company Intellectual
Property, then Employee hereby irrevocably designates and appoints Company and
its duly authorized officers and agents (at its discretion) as Employee’s agent
and attorney-in-fact, to act for and in Employee’s behalf to execute and file
any such applications and to do all other lawfully permitted acts to further the
prosecution and/or protection or maintenance.

 

2.7. Other Obligations.

 

2.7.1. Employee acknowledges that the Company from time to time may have
agreements with other persons or with the government authorities, or agencies
thereof, that impose obligations or restrictions on Company regarding
Intellectual Property made during the course of work thereunder or regarding the
confidential nature of such work. Employee agrees to be bound by the Company’s
instructions or policies, and take necessary actions to assist Company in
complying with its obligations thereunder.

 

2.7.2. Employee further agrees and undertakes that any and all work performed by
him shall not infringe upon, misappropriate or use in an unauthorized manner any
copyright, patent, trademark, trade secret or other confidential or proprietary
information or intellectual property of any third party, including, without
limitation, any current or former employer of Employee.

 

2.8. Open Source Software.

 

2.8.1. To the extent Intellectual Property or any other work product provided or
generated by Employee includes any software, computer code and/or firmware, any
such Intellectual Property or work product shall not incorporate or include any
Open Source, unless explicitly permitted under the Company’s Open Source policy
and/or instructions. Further, all other use of Open Source materials in
connection with Employee’s employment shall be in accordance with the Company’s
Open Source policy.

 

2.8.2. Intellectual Property and any other work product provided or generated by
Employee shall on delivery be free of viruses, malicious code, time bombs,
Trojan horses, back doors, drop dead devices, worms, or other code of any kind
that may disable, erase, display any unauthorized message, permit unauthorized
access, automatically or remotely stop software, code and/or firmware from
operating, or otherwise impair the services, deliverables, inventions or work
product or the Company network or any part thereof.

 

Page 10 of 17

 

 

3. Non-Competition and Non-Solicitation

 

During the term of Employee’s employment with the Company and for a period of
twenty four (24) months thereafter, Employee will not, directly or indirectly,
(i) engage whether as an employee, independent contractor, partner, joint
venture, shareholder, investor, director, consultant or otherwise, in any
business or activity, all over the world, which is competitive with the
technology, products, and/or services of the Company, or the business in which
it is currently engaged or in which it may be engaged in, during the time of the
Employee’s employment with the Company, (ii) solicit, induce, recruit or
encourage any of the Company’s personnel to leave their employment, or take away
such personnel, or attempt to solicit, induce, recruit, encourage or take away
personnel of the Company, and/or their affiliates, either for the Employee or
for any other person or entity; nor (iii) offer, solicit, interfere with and/or
endeavor to entice away from Company, and/or any of its affiliates, any person,
firm or company with whom Company and/or any of its affiliates shall have any
contractual and/or commercial relationship as, consultant, licenser, joint
venture, supplier, customer, distributor, agent or contractor of whatsoever
nature, existing or under negotiation on or twelve (12) months prior to the
termination of his/her employment with the Company.

 

4. Breach of Obligations

 

4.1. Employee is aware that a breach of his/her obligations as detailed under
this Agreement, or part of them, will cause the Company or the Company’s
affiliates serious and irreparable damage, and that no financial compensation
can be an appropriate remedy to such damage. Therefore, in addition to the
return of the Special Compensation pursuant to the terms of the Employment
Agreement to which this Agreement is attached, Employee agrees, that if such a
breach occurs, the Company, any of the Company’s affiliates or any of their
designee(s) shall be entitled (without limiting other remedies if available
under the law or hereunder) to take all legal means necessary and any injunctive
relief as is necessary to restrain any continuing or further breach of this
Agreement.

 

5. Acknowledgements and Declarations

 

Employee hereby declares and acknowledges that:

 

5.1. Employee’s confidentiality and non-competition obligations under this
Agreement are fair, reasonable, and proportional, especially in light of the
Special Compensation Employee receives under the employment agreement to which
this Agreement is attached, and are designed to protect the Company’s and the
Company affiliates’ secrets and their confidential information, which constitute
the essence of their protected business and commercial advantage in which
significant capital investments were made.

 

5.2. Any breach of Employee’s obligations under this Agreement shall contradict
the nature of the special trust and loyalty between Employee and the Company,
the fair and proper business practices and the duty of good faith and fairness
between the parties. Any such breach shall harm the Company and/or the Company
affiliates and shall constitute a material breach of this Agreement and the
employment agreement to which this Agreement is attached.

 

5.3. Employee’s obligations under this Agreement and the restricted period of
time and geographical area specified herein are reasonable and proportional, and
do not prevent Employee from developing his/her general knowledge and
professional expertise in the area of his/her business, without infringing on or
breaching any of the Company’s rights.

 

6. Miscellaneous

 

6.1. Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of the State of Israel, without regard to the choice of law
provisions thereof. Employee hereby expressly consents to the personal
jurisdiction of the courts located in Tel-Aviv-Jaffa district, Israel, for any
lawsuit arising from or relating to this Agreement. Employee acknowledges that
in the event of any breach of this Agreement, Bright Mountain Media will not
have an adequate remedy in money or damages and Bright Mountain Media therefore
shall be entitled in such event to obtain an injunction against such breach from
any court of competent jurisdiction (including the State of Florida) immediately
upon request. Bright Mountain Media’s right to obtain such relief shall not
limit its right to obtain other remedies and the prevailing party in any
litigation shall be entitled to attorney’s fees and expenses.

 

6.2. Assignment. The undertakings set forth herein may be assigned by the
Company. Employee may not assign or delegate his/her duties under this Agreement
without the Company’s prior written approval. This Agreement shall be binding
upon Employee’s heirs, successors and permitted assignees.

 

6.3. Counterparts. This Agreement may be signed in two counterparts, each of
which shall be deemed an original and both of which shall together constitute
one and the same instrument.

 

Page 11 of 17

 

 

6.4. Entire Agreement. This Agreement constitutes the full and complete
agreement between the parties and supersedes any and all agreements or
understandings, whether written or oral, concerning the subject matter of this
Agreement, and may only be amended by a document signed by both parties.

 

6.5. Severability. If any provision of this Agreement is found to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
automatically adjusted to the minimum extent necessary for validity or
enforceability. In any event, the remaining terms and provisions of this
Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Effective Date.

 

      /s/ Joey Winshman Slutzky & Winshman Ltd.   Employee         By: /s/ Nadav
Slutzky, CEO   Name: Joey Winshman Date: August 15, 2019   Date: August 15, 2019

 

Bright Mountain Media, Inc.                 Signature: /s/ W. Kip Speyer    
                                                 W. Kip Speyer, Chief Executive
Officer      

 

Page 12 of 17

 

 

Schedule A

 

TO THE NON-COMPETITION, PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

Prior Inventions

 

Follows a list of Prior Inventions of the Employee:

 

1.           2.           3.           4.    

 

If nothing is listed, I will be regarded as having declared that I have no Prior
Inventions.

 

      Employee (Signature)   Date

 

Page 13 of 17

 

 

Exhibit C

 

[ex10-8_001.jpg] 



Page 14 of 17

 

 

Exhibit D

 

[English Summary of Exhibit C1]

 

GENERAL APPROVAL REGARDING PAYMENTS BY EMPLOYERS TO A PENSION FUND AND INSURANCE
FUND IN LIEU OF SEVERANCE PAY

 

By virtue of my power under section 14 of the Severance Pay Law, 1963
(hereinafter: the “Law”), I certify that payments made by an employer commencing
from the date of the publication of this approval on behalf of his employees to
a comprehensive pension benefit fund that is not an insurance fund within the
meaning thereof in the Income Tax (Rules for the Approval and Conduct of Benefit
Funds) Regulations, 1964 (hereinafter: the “Pension Fund”) or to managers’
insurance including the possibility of an insurance pension fund or a
combination of payments to an annuity fund and to a non-annuity fund
(hereinafter: the “Insurance Fund”), including payments made by him by a
combination of payments to a Pension Fund and an Insurance Fund, whether or not
the Insurance Fund has an annuity fund (hereinafter: the “Employer’s Payments),
shall be made in lieu of the severance pay due to the said employee in respect
of the salary from which the said payments were made and for the period they
were paid (hereinafter: the “Exempt Salary”), provided that all the following
conditions are fulfilled:

 

7. The Employer’s Payments –

 

  (a) To the Pension Fund are not less than 141/3% of the Exempt Salary or 12%
of the Exempt Salary if the employer pays for his employee in addition thereto
additional payments to supplement severance pay to a benefit fund for severance
pay or to an Insurance Fund in the employee’s name in an amount of 21/3% of the
Exempt Salary. In the event that the employer has not paid an addition to the
said 12%, his payments shall be only in lieu of 72% of the employee’s severance
pay;         (b) To the Insurance Fund are not less than one of the following:

 

  (1) 131/3% of the Exempt Salary, if the employer pays for his employee in
addition thereto also payments to secure monthly income in the event of
disability, in a plan approved by the Commissioner of the Capital Market,
Insurance and Savings Department of the Ministry of Finance, in an amount
required to secure at least 75% of the Exempt Salary or in an amount of 21/2% of
the Exempt Salary, the lower of the two (hereinafter: “Disability Insurance”);
or         (2) 11% of the Exempt Salary, if the employer paid, in addition, a
payment to the Disability Insurance, and in such case the Employer’s Payments
shall only replace 72% of the Employee’s severance pay; In the event that the
employer has paid, in addition to the foregoing payments to supplement severance
pay, to a benefit fund for severance pay or to an Insurance Fund in the
employee’s name in an amount of 21/3% of the Exempt Salary, the Employer’s
Payments shall replace 100% of the employee’s severance pay.

 

8. No later than three months from the commencement of the Employer’s Payments,
a written agreement is executed between the employer and the employee in which:

 

  (a) The employee has agreed to the arrangement pursuant to this approval in a
text specifying the Employer’s Payments, the Pension Fund and Insurance Fund, as
the case may be; the said agreement shall also include the text of this
approval; and         (b) The employer waives in advance any right, which he may
have to a refund of monies from his payments, unless the employee’s right to
severance pay has been revoked by a judgment by virtue of Section 16 and 17 of
the Law, and to the extent so revoked and/or the employee has withdrawn monies
from the Pension Fund or Insurance Fund other than by reason of an Entitling
Event; in such regard “Entitling Event” means death, disability or retirement
after the age of 60.

 

9. This approval is not such as to derogate from the employee’s right to
severance pay pursuant to any law, collective agreement, extension order or
employment agreement, in respect of salary over and above the Exempt Salary.

 



 



1 This is not an official translation of Exhibit C and should not be relied upon
for its accuracy. In any event, Exhibit C prevails.

 

Page 15 of 17

 

 

EXHIBIT E

 

COMPANY COMPUTER POLICY CONSENT

 

Slutzky & Winshman Ltd (the “Company”) has a policy regarding the use of the
Company’s computer systems (the “Company’s Computers Policy”), as follows:

 

1. The Company has provided you, for the purpose of the performance of your
duties, various types of computer related devices, including a computer,
hardware, software, Company e-mail account, phone etc. (the “Computer Devices”).
The Computer Devices are the exclusive property of the Company, and in order to
protect the Computer Devices, and the information which they contain, you are
hereby required to adhere to the following instructions:

 

  1.1 Hardware - it is prohibited to install hardware on, and/or to, Computer
Devices without the prior authorization of your supervisor or the Company’s IT
team. In this regard, you are not allowed to connect to a Computer Device an
external hard – drive, disk on key (also known as memory stick and/or flash
memory), camera, cell phone or any other type of hardware for purposes which are
illegal, inappropriate, or transferring of material that belongs to the Company,
its clients, employees, or any other third party without the prior authorization
of your supervisor or the Company’s IT team.         1.2 Software - it is
prohibited to install software on Computer Devices, except for reasonable
bounds, without the prior authorization of your supervisor or the Company’s IT
team.         1.3 Files - it is prohibited to save on Computer Devices any
files, photos or videos that are not related to the Company. In particular, and
without limitation, it is prohibited to save on Computer Device any file that
its access and/or saving by you constitute infringement of protected
Intellectual Property rights, and any file that contains obscene, pornographic
or abusive content.           Notwithstanding the above, you are permitted to
save personal files that you or your immediate family members have created,
which are not related to the Company or to the performance of your duties, and
have no commercial content, as long as such files are saved under a folder
labeled “Private” located at the root directory of the Computer Device.        
1.4 If any of the above instructions is not clear or if you have a question
regarding the use of Computer Devices, please contact your supervisor.

 

2. Notwithstanding the above, the Company does allows private use of the
Computer Devices made available to you for work purpose, within reasonable
bounds, subject to Section 1 above and Section 4 below.     3. During work hours
and/or while at Company’s offices you may access the internet for your own
private use provided that such access is done for a reasonable period of time,
and in accordance with the Company’s Computers Policy. For the removal of doubt,
and without limitation, it is prohibited to access any web site that contains
obscene, pornographic or abusive content, and/or includes content that infringes
on protected Intellectual Property rights, and /or is involves gambling

 

4. The Company’s e-mail account-

 

  4.1 Which was assigned to you is provided to you only for the purpose of work
related use. You are not allowed to use the Company’s e-mail account for private
purposes that are not related to the Company’s activities, such prohibited
private use of your e-mail account includes correspondence with friends and
family.         4.2 In an event, you wish to send private e-mails during work
hours and/or while at Company’s offices, you can do so through your private
external web based e-mail account (Gmail, Hotmail etc.). As noted above, you are
prohibited from saving to Computer Devices any files received through your
external web based e-mail account, unless such files are saved per the terms of
the exclusive exception detailed above.

 

5. In order to maintain the security of the Computer Devices and the protection
of the Company’s legitimate interests, the Company is using various monitoring
technologies, as well as blocking technologies, in the scope further detailed in
the Computer Policy. These technologies enable the Company to monitor and review
content and information which is present on Computer Devices or exchanged
through Computer Devices, including through the Company’s e-mail account
assigned to Company’s employees.

 

Page 16 of 17

 

 

6. Said monitoring is not intended to infringe your privacy, and as a general
rule the Company is not interested in reviewing correspondence which is
exchanged through the Company’s e-mail account assigned to you. However, the
Company may review professional correspondence and will act within the
boundaries of applicable law, and when circumstances so require, necessitate and
obligate, in order to protect the Company’s legitimate interests.     7. In the
event that private correspondence exists in the Computer Devices and/or the
Company e-mail account assigned to you, this, despite the clear instructions
detailed hereinabove, the Company may review such correspondence, if special and
unique circumstances exist in which there is a serious suspicion that you are
carrying out harmful or illegal activity through Computer Devices, and subject
to your consent.     8. It is further clarified that as part of the Company’s
administration of its affairs, it may become necessary for another employee of
the Company to access the Computer Devices that were assigned to you, in order
review professional information on the Computer Devices that were assigned to
you. Such access by other employees may occur during your employment or after
the termination of your employment. In this respect, upon request from your
supervisors or upon termination of employment, you are required to provide your
supervisors with all access passwords that are necessary to access Computer
Devices which were assigned to you, and materials that are saved on them.     9.
Any material or file that is saved on Company’s Computer Devices is deemed to be
property of the Company.

 

As a sign of your consent to the Computer Policy and the foregoing instructions,
you are required to sign below.

 

EMPLOYEE ACKNOWLEDGEMENT AND CONSENT:

 

I, the undersigned, hereby acknowledge and approve that I have read all the
above mentioned, received any and all clarifications which I required, and agree
to it.

 

  Name   ID number   Signature   Date

 

Page 17 of 17

 

 